REVERSE the orders granting the motions to dismiss AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                            PickerH:


                                                                                     , J.
                                                            Saitta


                PARRAGUIRRE, J., concurring:
                            For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent Wells Fargo lost its lien priority by virtue of the
                homeowners association's nonjudicial foreclosure sale. I recognize,
                however, that SFR Investments is now the controlling law and, thusly,



                                                            P
                concur in the disposition of this appeal.

                                                              et--00teL,Scsrs. , J.
                                                            Parraguirre

                cc:   Hon. Ronald J. Israel, District Judge
                      Howard Kim & Associates
                      Buckley Madole, P.C.
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                       2
OM 1947A    e